904 P.2d 1028 (1995)
Maria Angelina ARMIJO, Appellant,
v.
The STATE of Nevada, Respondent.
No. 26502.
Supreme Court of Nevada.
November 1, 1995
David Lockie, Elko, for Appellant.
Frankie Sue Del Papa, Attorney General, Carson City; John M. Hanford, District Attorney, Steven L. Dobrescu, Deputy District Attorney, White Pine County, for Respondent.

OPINION
PER CURIAM:
Maria Angelina Armijo ("Armijo") was arrested after she made several sales of methamphetamine and marijuana to a confidential informant working for the Nevada Division of Investigation. The transactions occurred inside Armijo's home which was located 175 feet from a public school. Armijo pled guilty to one count of selling a controlled substance within 1,000 feet of a school, and one count of possession of a controlled substance. The district court sentenced her to a five-year prison term for the sale of a controlled substance, a consecutive five-year prison term under NRS 453.3345 for selling controlled substances within 1,000 feet of a school, and a two-year term for possession of a controlled substance. On appeal, Armijo contends that NRS 453.3345 violates equal protection principles because the 1,000-foot radius used for sentence enhancement is an arbitrary measurement that is unconstitutionally vague or overbroad.
*1029 The Equal Protection Clause of the United States Constitution requires that state laws which provide different treatment to different classes of people have a rational basis to a legitimate governmental interest. Reed v. Reed, 404 U.S. 71 (1971). We have interpreted the standard of the Equal Protection Clause of the Nevada Constitution to be the same as the federal standard and have held that where no suspect classification or fundamental right is involved, the role of this court is to determine whether the classification bears a rational relationship to the legislative purpose sought to be effected. State Farm v. All Electric, Inc., 99 Nev. 222, 660 P.2d 995 (1983).
The children of Nevada are of paramount concern to the State. We hold that the State has a compelling interest in protecting its children from the evils that follow both the use and trafficking of drugs and that the 1,000-foot radius used for sentence enhancement in NRS 453.3345 is rationally related to that end. Accordingly, we affirm the district court's judgment of conviction and the five-year sentence enhancement as required under NRS 453.3345.